   AO 450 (Rev. 11/11) Judgment in a Civil Action


                                            UNITED STATES DISTRICT COURT
                                                                     for the
                                                          SouthernDistrict
                                                      __________   Districtofof__________
                                                                                Ohio

                            Daryl Wallace                               )
                                Plaintiff                               )
                                   v.                                   )       Civil Action No.      3:17-CV-183
     Montgomery County Ohio/Montgomery County Brd                       )
of Commissioners, et al. Defendant                                      )

                                                JUDGMENT IN A CIVIL ACTION

   The court has ordered that (check one):

   u the plaintiff (name)                                                                                         recover from the
   defendant (name)                                                                                                  the amount of
                                                                               dollars ($               ), which includes prejudgment
   interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

   u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                    recover costs from the plaintiff (name)
                                             .

   ✔ other:
   u              Judgment against Defendant Jerrid Campbell and in favor of all other Defendant's on Jerrid Campbell's
                  crossclaims; Jerrid Campbell's claims dismissed without prejudice for failure to prosecute
                                                                                                                                        .

   This action was (check one):

   u tried by a jury with Judge                                                                          presiding, and the jury has
   rendered a verdict.

   u tried by Judge                                                                          without a jury and the above decision
   was reached.

   ✔
   u decided by Judge              Thomas M. Rose                                                 on a motion for

                                                                                                                                        .

   Date:          4/24/2019                                                    CLERK OF COURT



                                                                                             Signature of Clerk or Deputy Clerk
